           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

DAVID B. WILLIAMS,                             )
                                               )
                             Plaintiff,        )
                                               )
v.                                             )           No. CIV 19-267-JHP-SPS
                                               )
BRANDY SIPES, et al.,                          )
                                               )
                             Defendants.       )

                                 OPINION AND ORDER

       Plaintiff is a pro se state prisoner in the custody of the Oklahoma Department of

Corrections who is incarcerated at Davis Correctional Facility in Holdenville, Oklahoma.
He has filed this civil rights complaint pursuant to 42 U.S.C. § 1983, seeking relief for

alleged constitutional violations at his facility (Dkt. 1). The defendants are Brandy Sipes,

Correctional Counselor; Lt. Collins; Sgt. Adams; Captain Ridell; Sgt. Potier, STG Officer;

and Mr. Strawbridge, Unit Manager.

       Plaintiff alleges that on August 2, 2019, he asked Defendant Brandy Sipes to move
him to a handicap cell, because he was in a wheelchair. When Sipes was instructed to grant

Plaintiff’s request, she attempted to move him to a cell with railings beside the toilet, but no

other accommodations, which Plaintiff contended was not a handicap cell. Sipes called
Defendant Lt. Collins who advised there were no handicap cells on the pod. Because this

was unacceptable to Plaintiff, Collins called Correctional Officer Carlton to move Plaintiff.
Carlton took Plaintiff to the segregation unit without having a medical examination in “pre-
seg.” Plaintiff next was placed in a series of inappropriate, uncomfortable cells without his

property. As of August 7, 2019, he allegedly had not been released from segregation
housing.
       After review of the complaint, the Court finds Plaintiff must file an amended civil
rights complaint on the Court’s form, as set forth below.
Screening/Dismissal Standards

       Federal courts must engage in a preliminary screening of cases in which prisoners

seek redress from a governmental entity or officer or employee of a governmental entity. 28
U.S.C. § 1915A(a). The Court must identify any cognizable claims and dismiss any claims
which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b);
28 U.S.C. § 1915(e)(2)(B).

       The pleading standard for all civil actions was articulated in Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007). See Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009). To avoid

dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6), a complaint must present

factual allegations, assumed to be true, that “raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555. The complaint must contain “enough facts to state a

claim to relief that is plausible on its face.” Id. at 570. A court must accept all the well-

pleaded allegations of the complaint as true, even if doubtful in fact, and must construe the

allegations in the light most favorable to the plaintiff. Id. at 555-56. “So, when the

allegations in a complaint, however true, could not raise a claim of entitlement to relief,” the

cause of action should be dismissed. Id. at 558. The Court applies the same standard of

review for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii) that is employed for Fed. R. Civ.

P. 12(b)(6) motions to dismiss for failure to state a claim. Kay v. Bemis, 500 F.3d 1214,

1217-18 (10th Cir. 2007).
       A pro se plaintiff’s complaint must be broadly construed under this standard.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520 (1972). The

                                               2
generous construction to be given to the pro se litigant’s allegations, however, “does not
relieve the plaintiff of the burden of alleging sufficient facts on which a recognized legal

claim could be based.”        Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

Notwithstanding a pro se plaintiff’s various mistakes or misunderstandings of legal doctrines
or procedural requirements, “if a court can reasonably read the pleadings to state a valid

claim on which the plaintiff could prevail, it should do so . . . .” Id. A reviewing court need

not accept “mere conclusions characterizing pleaded facts.” Bryson v. City of Edmond, 905

F.2d 1386, 1390 (10th Cir. 1990). “While a complaint attacked by a Rule 12(b)(6) motion

to dismiss does not need detailed factual allegations, a plaintiff’s obligation to provide the

grounds of his entitlement to relief requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

555 (quotations and citations omitted). The court “will not supply additional factual

allegations to round out a plaintiff’s complaint or construct a legal theory on a plaintiff’s

behalf.” Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

Amended Complaint

       Within twenty-one (21) days of the entry of this Order, Plaintiff must file an amended
complaint on this Court’s form. The amended complaint must set forth the full name of each

person he is suing under 42 U.S.C. § 1983. See Sutton v. Utah State Sch. for the Deaf &

Blind, 173 F.3d 1226, 1237 (10th Cir. 1999) (holding that “a cause of action under § 1983

requires a deprivation of a civil right by a ‘person’ acting under color of state law”). Further,
the names in the caption of the amended complaint must be identical to those contained in

the body of the amended complaint, pursuant to Fed. R. Civ. P. 10(a). Plaintiff is responsible

for providing sufficient information for service of process. See Lee v. Armontrout, 991 F.2d

487, 489 (8th Cir. 1993) (plaintiff proceeding in forma pauperis and pro se had responsibility

                                               3
to provide correct names and proper addresses for service of process).
       The Court notes that the facts of the complaint do not include specific allegations

against Defendants Adams, Ridell, Potier, or Strawbridge. Plaintiff must provide a short and
plain statement of when and how each named defendant violated his constitutional rights and

showing Plaintiff is entitled to relief from each named defendant. See Fed. R. Civ. P. 8(a).

He also shall identify a specific constitutional basis for each claim. See id. He is

admonished that simply alleging that a defendant is an employee or supervisor of a state
agency is inadequate to state a claim. Plaintiff must go further and state how the named

defendant’s personal participation violated his constitutional rights. The “denial of a

grievance, by itself without any connection to the violation of constitutional rights alleged

by the plaintiff, does not establish personal participation under § 1983.” Gallagher v.

Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009) (citations omitted). The Court only will

consider claims “based upon the violation of a plaintiff’s personal rights, and not the rights

of someone else.” Archuleta v. McShan, 897 F.2d 495, 497 (10th Cir. 1990).

       The Court further notes that Plaintiff has requested relief in the form of monetary

damages and the termination of the defendants from their respective jobs. Plaintiff is advised

that job termination is not available as a remedy in a civil rights action under § 1983.
Therefore, this request for relief may not be included in the amended complaint.

       The amended complaint must include all claims and supporting material to be

considered by the Court. See Local Civil Rule 9.2(c). It must be complete in itself, including

exhibits, and may not reference or attempt to incorporate material from the original complaint

or exhibits. Id. An amended complaint supersedes the original complaint and renders the

original complaint of no legal effect. See Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir.

1991); Gilles v. United States, 906 F.2d 1386, 1389 (10th Cir. 1990). See also Local Civil

                                              4
Rule 9.2(c). Pursuant to Local Civil Rule 5.2(a), the amended complaint must be clearly
legible, and only one side of the paper may be used.

       The Court Clerk is directed to send Plaintiff the proper form for filing an amended
complaint. If Plaintiff fails to file an amended complaint in accordance with this Order, this

action shall be dismissed for failure to state a claim upon which relief may be granted.
       ACCORDINGLY, Plaintiff is directed to file within twenty-one (21) days an

amended complaint on the Court’s form as directed in this Order. The Court Clerk is
directed to send Plaintiff a copy of the form for filing an amended civil rights complaint in

this Court. Failure to comply with this Order will result in dismissal of this action without
further notice.

       IT IS SO ORDERED this 16th day of September 2019.




                                              5
